El Juez Asociado Se. FigubRas
emitió la opinión del tribunal.
*45Esta causa se originó en la corte municipal de Cagaras, según denuncia debidamente formulada y pasó en apelación á la Corte de Distrito de Humacao en donde se celebró un nuevo juicio y en su consecuencia el acusado José Borges fué declarado culpable del delito contra la justicia pública, que es seguramente el definido en el artículo 139 del Código Penal y condenado en 13 de marzo de 1907 á la pena de cincuenta dollars de multa y las costas.
Contra esta sentencia se interpuso recurso de apelación para ante esta Corte Suprema; pero no se lia presentado pliego de excepciones ni exposición de beclios y ni siquiera ha comparecido aquí el apelante á sostener su apelación, todo lo que hace presumir que sólo ha tenido el propósito de retrasar el cumplimiento de la sentencia condenatoria.
Por tales razones la sentencia debe confirmarse toda vez que no aparece haberse cometido error alguno.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia.-dos, Hernández, MacLeary y Wolf.